Cooley, J.
Concurring in the view taken by my brother Christiancy of the legal questions presented by the record, I nevertheless assent to the conclusion that; the judgment should be affirmed; but I puf; that assent upon the ground that under any charge that could have been properly given in this case, the jury should have returned the verdict they did, and that any different verdict should have been set aside by the court as unwarranted, and therefore no error was committed to the prejudice of the plaintiffs.
Judgment affirmed.